Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 1 of 7 PageID #: 543




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:20-CR-00227-01

VERSUS                                            JUDGE JAMES D. CAIN, JR.

DANIEL JAY VINATIERI (01)                         MAGISTRATE JUDGE KAY


                              MEMORANDUM ORDER

       Before the court are two Motions in Limine [docs. 57, 58] filed by defendant Daniel

Jay Vinatieri. The government has responded to both motions, which seek to limit the

evidence admissible at defendant’s criminal trial. Docs. 61, 63.

                                            I.
                                      BACKGROUND

       Vinatieri is charged in this court with one count of failure to register as a sex

offender, a violation of 18 U.S.C. § 2250(a). The charge relates to his registration

requirements under the Sex Offender Registration and Notification Act (“SORNA”),

following a 2009 conviction under the Uniform Code of Military Justice. Trial in this

matter is currently set for April 12, 2021. Vinatieri now brings two motions in limine,

seeking to exclude (1) portions of the transcript from his 2009 conviction hearing and (2)

certain domestic business records not produced by the government until March 2021. Docs.

57, 58. The government agrees that certain portions of the hearing transcript are

inadmissible, and also asserts that the testimony of defense character witnesses must be

stricken unless the defendant’s character is placed at issue. Doc. 61. As to the second
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 2 of 7 PageID #: 544




motion, the government maintains that all relevant records were produced by March 23,

2021, and that the delay does not provide sufficient cause for a continuance or exclusion

of evidence. Doc. 63. It nonetheless asserts that its redactions render the defense’s

objections moot.

                                             II.
                                   LAW & APPLICATION

   A. First Motion in Limine – Redaction of Conviction Hearing Transcript

       In his 2009 proceedings, Vinatieri was originally charged by bill of information with

three counts of criminal activity arising from sexual activities committed on T.L.R., a

minor between the ages of 12 and 16 years old. Count 1 was dismissed and Vinatieri

pleaded guilty to Counts 2 and 3, with the latter termed the “Additional Charge.” The

Additional Charge, which related to the digital penetration of a minor in violation of Article

134 of the Uniform Code of Military Justice, gave rise to the sex offender notification

requirements that form the basis for this prosecution. Accordingly, the government has

agreed that it is the only relevant offense conduct and shows that all portions of the

conviction record relating to Counts 1 and 2 have been redacted. The government also

agrees that all testimony of government witnesses from the 2009 proceedings must be

excluded as hearsay and inadmissible character evidence, and that the prosecutor’s closing

argument from those proceedings is also inadmissible, with the caveat that redacted

portions of the transcript excluded as character evidence may be introduced at cross-

examination if Vinatieri places his character at issue. See doc. 62. The court agrees with

these limitations.



                                              2
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 3 of 7 PageID #: 545




       In its response, the government asserts that the testimony of defense character

witnesses from the 2009 hearings must be excluded as inadmissible hearsay. As it notes,

Vinatieri has made no demonstration as required under Federal Rule of Evidence 804(b)

that these witnesses are unavailable or that the prosecution in the 2009 proceedings had the

opportunity and similar motive to the government in this matter to develop the witnesses’

testimony through cross-examination. The witness testimony in the 2009 proceedings was

offered in support of a more lenient sentence, and would presumably be offered here

against culpability. Additionally, the defense makes no showing of the relevance of

testimony from 2009 assuming they do intend to place Vinatieri’s character at issue.

Accordingly, all character witness testimony from the 2009 proceedings is inadmissible.

       In its reply the defense seeks additional redactions/exclusions to (1) references to

the details of the Additional Charge and (2) statements by defense counsel relating to his

discussions with Vinatieri on the sex offender notification requirements of his plea. The

defense seeks to exclude the former based on the court’s decision [doc. 64] to take judicial

notice of the additional offense and its qualification as a sex offense under SORNA, and

the latter as hearsay. While the government argues that the details of the offense are

relevant to show that defendant was aware he was convicted of a sex crime, the court agrees

finds sufficient evidence of this in the name of the general offense and determines that the

details are too prejudicial to warrant admission. Accordingly, the government is only

permitted to name the offense – Indecent Acts with a Child – as it was then described under

the applicable UCMJ provision, Article 134.




                                             3
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 4 of 7 PageID #: 546




       The court also notes the government’s argument that defense counsel’s statements

go to the defendant’s state of mind. However, statements by defense counsel as to what he

discussed with Vinatieri about sex offender registration would clearly be offered for the

truth of the matter asserted and the government presents no hearsay exception applicable

in this matter. However, the statements made by defense counsel at closing argument and

in the presence of the defendant – in which defense counsel repeatedly states that defendant

will have to register as a sex offender – are admissible, in order to show their effect on the

listener. Accordingly, the motion will be granted as to these additional redactions and

exclusions but denied as moot in all other respects.

   B. Second Motion in Limine – Untimely Evidence

       Vinatieri also moves to exclude certain domestic business records produced by the

government, identified with Bates Numbers G000148–280, on the grounds that they were

not produced until March 31, 2021, less than two weeks in advance of trial. Doc. 58. In its

response, however, the government shows that only 26 pages of this material,

encompassing records from Vinatieri’s appeal, were produced for the first time in the last

month and that these had actually been produced by March 23, 2021. Doc. 63. The

government also notes that its redactions offered in response to the prior motion encompass

the appeal record, or at least the portions with which the defense has taken issue. Id. In

reply, however, the defense insists that the redaction is insufficient and that the appeal

record should be excluded in full, with the government barred from making any reference

to the fact that defendant sought clemency from or appeal of his SORNA requirements.

Doc. 66.


                                              4
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 5 of 7 PageID #: 547




         The district court has discretion to sanction a party for discovery violations, but

should impose the least severe sanction that will produce the desired result—“prompt and

full compliance with the court’s discovery orders.”1 United States v. Sarcinelli, 667 F.2d

5, 7 (5th Cir. 1982). To this end, the court should consider factors such as the reason for

the late disclosure, the prejudice to the opposing party, the possibility of mitigating that

prejudice with a continuance, and “other relevant circumstances.” United States v. Katz,

178 F.3d 368, 372 (5th Cir. 199).

         The pretrial scheduling order was entered in this matter on October 23, 2020,

following Vinatieri’s initial appearance. Doc. 14. There the government was ordered to

share its discovery, including the defendant’s arrest and conviction record, with the defense

on or before November 6, 2020. Id. At that time, however, no jury trials were taking place

due to the COVID-19 pandemic. The scheduling conference was also postponed multiple

times while the court waited for Vinatieri to retain counsel, and the matter was assigned a

trial date of April 5, 2021 (subsequently reset for April 12), at a conference on February

11, 2021. Doc. 26. Meanwhile, the government shows that it sought production of the

records at issue on March 4, 2021, but faced delays due to agency telework requirements

relating to the pandemic. Doc. 63, atts. 5 & 6. Counsel for the government received a

certified copy of these records on the evening of March 22, 2021, and emailed them to

defense counsel the following morning. Doc. 63, atts. 7 & 8. The court finds little


1
  The defense has argued for exclusion on Confrontation Clause grounds and as a sanction for violating the court’s
discovery order. As the government points out, however, the Confrontation Clause protects a defendant’s right to
confront the witnesses against him and the cases cited by Vinatieri have only extended this right to matters prepared
in anticipation of trial and/or to circumvent the testimony of live witnesses. See Crawford v. Washington, 541 U.S. 36
(2004); Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009).


                                                          5
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 6 of 7 PageID #: 548




sanctionable conduct behind this delay, given the uncertainty in scheduling created by the

pandemic and the delay in setting a trial date.

       As for prejudice, the defense argues that the appeal records revealed to them for the

first time that Vinatieri appealed his sentence after being released from prison with the goal

of avoiding the sex offender notification requirements at issue in this case. Doc. 66. The

defense maintains that Vinatieri did not direct this appeal, and that it will be prejudiced by

its inability to investigate the appeal proceedings because the record makes it appear that

Vinatieri was aware of his registration requirements under SORNA. As the government

emphasizes, however, the defense had these records for 20 days before the start of trial and

did not raise the issue of untimely discovery until the motion in limine filed on April 5,

2021. Moreover, prejudice is only relevant to the extent it impacts a defendant’s substantial

rights to a fair trial. United States v. Garret, 238 F.3d 293, 299 (5th Cir. 2000).

Accordingly, “the question . . . is whether the defendant had time to put the information to

use, not whether some extra effort was required by defense counsel.” Id. (citing United

States v. Martinez-Perez, 941 F.2d 295 (5th Cir. 1991)). Given the length of time in which

the defense has had access to this information, as well as its failure to raise the issue of

timeliness any earlier or show a specific impediment to its investigation of the appeal, the

court cannot find adequate prejudice. Because of the delay in raising this issue, the court

also views a continuance as unjustified. Accordingly, the motion is denied in this regard.

       In its reply to this motion and the first one, the defense also requests additional

redactions of three references to the graphic details of the additional offense. Docs. 66, 67.

As it notes, the court has already taken judicial notice of the adjudication and resulting sex


                                              6
Case 2:20-cr-00227-JDC-KK Document 69 Filed 04/09/21 Page 7 of 7 PageID #: 549




offender registration requirements. Doc. 64. References to these details have no relevance

to the failure to register charge. The court has ruled supra that such references must be

excluded and that the government is limited to referencing the applicable UCMJ article and

general offense name (Indecent Acts with a Child). Accordingly, this motion is denied as

moot in this regard.

                                           III.
                                      CONCLUSION

       For the reasons stated above, the first Motion in Limine [doc. 57] is GRANTED IN

PART and DENIED AS MOOT IN PART as described above, and all character witness

testimony from the 2009 proceedings is likewise deemed inadmissible. The second Motion

in Limine [doc. 58] is DENIED IN PART and DENIED AS MOOT IN PART.

       THUS DONE AND SIGNED in Chambers on this 9th day of April, 2021.



                       __________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                            7
